Exhibit 10.25

 

EXECUTION VERSION

 

FIFTH AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

 

FIFTH AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT, dated as of
April 10, 2019 (as amended, restated, supplemented, or otherwise modified from
time to time, this “Guarantee”), made by STARWOOD PROPERTY TRUST, INC., a
Maryland corporation having its principal place of business at 591 West Putnam
Avenue, Greenwich, Connecticut 06830 (“Guarantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”) and any of
its parent, subsidiary or affiliated companies.

 

RECITALS

 

Pursuant to that certain Sixth Amended and Restated Master Repurchase and
Securities Contract, dated as of April 10, 2019, between and among SPT CA
Fundings 2, LLC, a Delaware limited liability company (“SPT Seller”), Starwood
Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Seller 2-A”, and together with SPT Seller and Seller 2,
individually and collectively as the context may require, “Seller”) and Buyer
(as amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), Seller agreed to sell, from time to time, to Buyer
certain Whole Loans, Senior Interests, Junior Interests, Mezzanine Loans and
Mezzanine Participation Interests, each as defined in the Repurchase Agreement
(collectively, the “Purchased Assets”), upon the terms and subject to the
conditions as set forth therein.

 

Pursuant to the terms of that certain Amended and Restated Custodial Agreement
by and between Wells Fargo Bank, National Association (“Custodian”), Buyer,
Starwood 2 and Starwood 2-A dated as of February 28, 2011 (the “Custodial
Agreement”), Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as
Custodian of Buyer and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement. The
Repurchase Agreement, the Custodial Agreement, this Guarantee and any other
agreements executed in connection with the Repurchase Agreement and the
Custodial Agreement shall be referred to herein as the “Repurchase Documents”.

 

Pursuant to the Repurchase Agreement, Seller may be required, from time to time,
to enter into Interest Rate Protection Agreements (as defined therein) in form
and substance satisfactory to Buyer. In order to induce the Buyer to permit
Seller's obligations to be satisfied  by Guarantor, Guarantor has agreed to
(a) amend and restate the First Amended and Restated Guarantee in its entirety,
(b) assign and grant to Buyer a security interest in any Interest Rate
Protection Agreement entered into by Guarantor or Intermediate Starwood Entities
for the purpose of satisfying Seller's requirements with respect to Interest
Rate Protection Agreements under the Repurchase Agreement and (c) incur the
covenants and obligations set forth herein.

 

It is a condition precedent to Buyer purchasing the Purchased Assets and
permitting Guarantor or any of the Intermediate Starwood Entities to enter into
Interest Rate Protection Agreements pursuant to the Repurchase Agreement that
Guarantor shall have executed and delivered this Guarantee with respect to the
due and punctual payment and










performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following: (a) all payment obligations owing by Seller to Buyer
under or in connection with the Repurchase Agreement and any other Repurchase
Documents; (b) without duplication of payment obligations under the preceding
clause (a), any amount that would otherwise be payable by any Hedge Counterparty
to Buyer, as assignee of the related Seller Party, in connection with the
termination of any Interest Rate Protection Agreement which covers any Other
Hedged Asset, but for the reduction in such termination amount payable by the
related Hedge Counterparty solely as a result of netting termination payments
under any swap transaction under such Interest Rate Protection Agreement
relating to such Other Hedged Asset or the exercise of any right of set-off,
defense or counterclaim under such Interest Rate Protection Agreement by the
related Hedge Counterparty, (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by Buyer in the enforcement of any of the foregoing or any obligation
of Guarantor hereunder; and (e) any other obligations of Seller with respect to
Buyer under each of the Repurchase Documents (collectively, the “Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means (i) the Federal Deposit Insurance Act and
the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

 

2. Guarantee.       (a) Guarantor hereby unconditionally and irrevocably
guarantees to Buyer the prompt and complete payment and performance by Seller
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b) Notwithstanding anything herein to the contrary, but subject to clause
(c) below, the maximum liability of Guarantor hereunder and under the Repurchase
Documents  shall  in  no  event  exceed  the  sum  of  (I) for  all  Legacy  Purchased  Assets,  the  sum  of (w) twenty-five
percent (25%) of the then-currently unpaid aggregate Repurchase Price of all
Purchased  Assets  consisting  of  both  Core  Purchased  Assets  and  CMBS  Purchased  Assets, (x) one-hundred
percent (100%) of the then-currently unpaid aggregate Repurchase Price of all
Purchased Assets consisting of Flex Purchased Assets, (y) twenty-five percent
(25%) of the then-currently unpaid aggregate Repurchase Price of all Purchased
Assets consisting of Core Plus Purchased Assets and (z) one-hundred percent
(100%) of all amounts due and payable by
Guarantor  or  any  Intermediate  Starwood  Entity  under  any  and  all  Interest  Rate  Protection

 





-2-




Agreements with an Affiliated Hedge Counterparty to which Guarantor or any
Intermediate Starwood Entity is a party, (II) for all Purchased Assets other
than Legacy Purchased Assets, the sum of (x) twenty-five percent (25%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets with
Debt Yields, as determined on each related Purchase Date, that are equal to or
greater than seven percent (7.0%), (y) one-hundred percent (100%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets with
Debt Yields, as determined on each related Purchase Date, that are less than
seven percent (7%) and (z) one-hundred percent (100%) of all amounts due and
payable by Guarantor or any Intermediate Starwood Entity under any and all
Interest Rate Protection Agreements with an Affiliated Hedge Counterparty to
which Guarantor or any Intermediate Starwood Entity is a party, and (III) one
hundred percent (100%) of that portion of the unpaid aggregate Repurchase Price
that exceeds the Maximum Amount then in effect.

 

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Obligations shall be fully recourse to Seller
and Guarantor, jointly and severally, upon the occurrence of any of the
following:

 

(i) a voluntary bankruptcy or insolvency proceeding is commenced by Seller or
any Intermediate Starwood Entity under the U.S. Bankruptcy Code or any similar
federal or state law;

 

(ii) an involuntary bankruptcy or insolvency proceeding is commenced against
Seller, any Intermediate Starwood Entity or Guarantor in connection with which
Seller, Guarantor, any Intermediate Starwood Entity or any Affiliate of any of
the foregoing has or have colluded in any way with the creditors commencing or
filing such proceeding; or

 

(iii) fraud or intentional misrepresentation by Seller, Guarantor, any
Intermediate Starwood Entity or any other Affiliate of Seller, Guarantor or any
Intermediate Starwood Entity in connection with the execution and the delivery
of this Guarantee, the Repurchase Agreement, or any of the other Repurchase
Documents, or any certificate, report, financial statement or other instrument
or document furnished to Buyer at the time of the closing of the Repurchase
Agreement or during the term of the Repurchase Agreement.

 

(d) In addition to the foregoing and notwithstanding the limitation on recourse
liability set forth in subsection (b) above, Guarantor shall be liable for any
losses, costs, claims, expenses or other liabilities incurred by Buyer arising
out of or attributable to the following items:

 

(i) any material breach of the separateness covenants set forth in Article 9 of
the Repurchase Agreement; and

 

(ii) any material breach of any representations and warranties by Guarantor
contained in any Repurchase Document and any material breach by Seller or
Guarantor, or any of their respective Affiliates, of any representations and
warranties

 





-3-




relating to Environmental Laws, or any indemnity for costs incurred in
connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Materials of Environmental
Concern, in each case in any way affecting Seller’s or Guarantor’s properties or
any of the Purchased Assets.

 

(e) Nothing herein shall be deemed to be a waiver of any right which Buyer may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Repurchase Agreement or to require that all collateral shall continue to
secure all of the indebtedness owing to the Buyer in accordance with the
Repurchase Agreement or any other Repurchase Documents.

 

(f) Guarantor further agrees to pay any and all reasonable expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guarantee. This Guarantee shall remain in full force and
effect until the Obligations are paid in full, notwithstanding that from time to
time prior thereto Seller may be free from any Obligations.

 

(g) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations until the Obligations are paid in full.

 

(h) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose.

 

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and any collateral for any Obligations
with respect to such payment; provided that Guarantor shall not seek to enforce
any right or receive any payment by way of subrogation until all amounts due and
payable by Seller to Buyer under the Repurchase Documents or any related
documents have been paid in full; and further provided that such subrogation
rights shall be subordinate in all respects to all amounts owing to the Buyer
under the Repurchase Documents.

 

4. Amendments, etc. with Respect to the Obligations. Until the Obligations shall
have been paid or performed in full, and subject to the provisions of Section 11
of this Guarantee, Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against Guarantor, and without notice to
or further assent by Guarantor, any demand for payment of any of the Obligations
made by Buyer may be rescinded by Buyer and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified,





-4-




accelerated, compromised, waived, surrendered or released by Buyer, and any
Repurchase Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to  time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

5. Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller or Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Guarantor with respect to the Obligations. This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller or Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of Seller for the Obligations or
of Guarantor under this Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation, to pursue such rights and remedies that Buyer may
have against Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller  or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer or any Buyer against
Guarantor. This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon Guarantor and its
successors and assigns thereof, and shall inure to the benefit of Buyer,





-5-




and its successors, endorsees, transferees and assigns, until all of the
Obligations shall have been satisfied by payment in full, notwithstanding any
sale by Buyer of any Purchased Asset as set forth in Article 10 of the
Repurchase Agreement or the exercise by Buyer of any of the other rights and
remedies set forth in any of the Repurchase Documents.

 

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

 

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller, or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller against any other
guarantor, or against any other person or security.

 

(ii) Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed about
each of Seller’s financial condition, the status of other guarantors, if any, of
circumstances which bear upon the risk of nonpayment and that it will continue
to rely upon sources other than Buyer for such information and will not rely
upon Buyer or any Buyer for any such information. Absent a written request for
such information by Guarantor to Buyer, Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information which Buyer may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.

 

(iii) Guarantor has independently reviewed the Repurchase Documents and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller or any other guarantor to Buyer or any Buyer,
now or at any time and from time to time in the future.

 

6. Security Interest. As security for the prompt and complete performance and
payment or repayment when due of the Obligations in accordance with the terms
and conditions of this Guarantee and the Repurchase Agreement, Guarantor hereby
pledges, assigns, conveys and transfers to Buyer, and hereby grants to Buyer, a
continuing security interest in, to and under all of Guarantor’s right, title
and interest, whether now owned or hereafter acquired, in and to the following
(collectively, the “Collateral”): (i) all of Guarantor’s and any Intermediate
Starwood Entities’ rights (but none of their obligations) under all Interest
Rate Protection Agreements relating to any of the Purchased Assets to which it
now or hereafter is or may become a party (“Guarantor’s Interest Rate Protection
Agreements”), (ii) the Waterfall Account and all amounts at any time credited
thereto, to the extent derived from any Guarantor’s Interest





-6-




Rate Protection Agreements and (iii) any and all proceeds of the foregoing,
including, without limitation, all interest, and other amounts, income or
distributions paid thereon or in respect thereto, including, but not limited to
any termination payments (howsoever occurring) to the extent derived from any of
Guarantor’s Interest Rate Protection Agreements.

 

7. Other Provisions Regarding the Collateral.

 

(a) Further Assurances. Guarantor covenants and agrees that it will, at its  own
expense, execute, deliver, file and record any financing statement, specific
assignment or other paper and take any other action that may be reasonably
necessary or desirable or that Buyer may reasonably require in order to create,
preserve, perfect or validate any security interests granted to Buyer hereunder,
or the priority thereof, or to enable Buyer to exercise and enforce the security
interests granted to Buyer under Section 6 hereof with respect to any of the
Collateral and the proceeds thereof.

 

(b) Access to Information. Guarantor shall afford to Buyer reasonable access to
its books and records concerning the Collateral during customary business hours
(including, if agreed, by electronic access) and shall permit Buyer to make
copies of any records relating thereto.

 

(c) Notice of Actions. Guarantor will give notice to Buyer of, and defend the
Collateral against, any suit, action or proceeding against the Collateral or
which could adversely affect the security interests granted hereunder.

 

(d) Release of Security Interest. Upon the complete and final payment and
performance of the Obligations, Buyer shall release its security interest
hereunder; provided, that Buyer shall release its security interest in and to
any Interest Rate Protection Agreement on the Repurchase Date for the related
Purchased Asset and Buyer shall authorize Custodian to release to Guarantor all
documents delivered to Custodian with respect to such Interest Rate Protection
Agreement and, to the extent any UCC financing statement has been filed against
Guarantor with respect to such Interest Rate Protection Agreement, Buyer shall
deliver an amendment thereto or termination thereof evidencing the release of
such Interest Rate Protection Agreement from Buyer’s security interest therein.

 

8. Remedies. If any Event of Default shall occur and be continuing, Buyer may,
to the extent permitted by law, exercise any of the rights and remedies of a
secured party with respect to the Collateral, including any such rights and
remedies under the UCC, and, in addition, Buyer may, to the extent permitted by
applicable law, without demand of performance and without notice to Guarantor
except as provided below, sell the Collateral or any part thereof, in one lot or
in separate parcels, for cash or on credit or for future delivery, at any public
or private sale or other disposition, and at such price or prices as Buyer may
deem appropriate, free from any claim or right of any nature whatsoever of
Guarantor, including any equity or right of redemption of Guarantor. If the
purchaser fails to take up and pay for the Collateral so sold, such Collateral
may be again similarly sold. Buyer may be the purchaser of any or all of
the  Collateral sold subject to any rights of Guarantor under, and other
requirements of, the UCC and any other applicable law. Guarantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days’
notice to Guarantor of the time and place of any public sale or the





-7-




time after which any private sale is to be made shall constitute reasonable
notification. Buyer shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Buyer may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned

 

9. Power of Attorney. Upon and after the occurrence of an  Event  of  Default,
Guarantor does hereby by way of security constitute and irrevocably appoint
Buyer the true and lawful attorney of Guarantor, with full power (in the name of
Guarantor or otherwise), to exercise all rights of Guarantor with respect to the
Collateral held for the benefit and security of Buyer under the Guarantee and to
ask, require, demand, receive, settle, compromise, compound and give acquittance
for any and all moneys and claims for moneys due and to become due under or
arising out of any of the Collateral held for the benefit and security of Buyer
hereunder, to endorse any instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which Buyer may
deem to be necessary or advisable in the premises. The power of attorney granted
hereby and all authority hereby conferred are granted and conferred solely to
protect Buyer’s interest in the Collateral held for its benefit and security and
shall not impose any duty upon Buyer to exercise any power. This power of
attorney shall be irrevocable as one coupled with an interest prior to the
payment in full of all the Obligations secured under this Guarantee.

 

10. Application of Collateral and Proceeds. Any cash held by or on behalf of
Buyer and any transfer, or the proceeds of any sale, of all or any part of the
Collateral pursuant to Section 8 hereof (less the costs and expenses incurred by
Buyer in selling such Collateral, including the fees and expenses of counsel)
shall be applied by Secured Party in such order as Buyer may elect. Guarantor
shall remain liable for any such Obligations remaining unpaid from the foregoing
proceeds and shall be entitled to any surplus after any application of such
proceeds.

 

11. Hedge Provisions.      (A) Guarantor covenants and agrees with Buyer that
it: (a) will perform and observe in all material respects its covenants and
obligations contained in each of Guarantor’s Interest Rate Protection Agreement,
(b) will not, without the prior written consent of Buyer, amend, waive or modify
any provision of any of Guarantor’s Interest Rate Protection Agreements, fail to
deliver a copy of any notice received under any of Guarantor’s Interest Rate
Protection Agreements to Buyer or fail to exercise any right thereunder,
(c) will not change its name, or change its jurisdiction of organization or
location of its chief executive office from its current jurisdiction and
location, unless, in conjunction therewith, Guarantor delivers to Buyer such
additional UCC financing statements and amendments as Buyer shall reasonably
request to allow for Buyer’s continued prior and perfected security interest,
(d) will fully and completely prosecute all of its claims and enforce all of its
rights under all of Guarantor’s Interest Rate Protection Agreements available to
Guarantor under applicable law, (e) will take all reasonable and necessary
action to prevent the termination or cancellation of any of Guarantor’s Interest
Rate Protection Agreements in accordance with the terms thereof or otherwise
(except for any scheduled termination or any voluntary termination thereof by
Guarantor, but only as permitted in the Repurchase Agreement), (f) will take all
actions reasonably necessary to enforce against the Hedge Counterparty each
covenant and obligation of each such Hedge Counterparty under each of
Guarantor’s Interest Rate Protection Agreements and all related documents and
instruments including, without limitation all irrevocable direction letters as
to payment of

 





-8-




proceeds, each of which shall be in form and substance substantially similar to
the form attached as Exhibit B hereto (“Irrevocable Direction Letters”),
(g) fully enforce and prosecute all claims against each related Hedge
Counterparty (including but not limited to claims in bankruptcy or any
Insolvency Proceeding) that arise under each related Interest Rate Protection
Agreement, Irrevocable Direction Letter or under applicable law, (h) with
respect to any ISDA Master Agreement that is a Guarantor’s Interest Rate
Protection Agreement, Guarantor and the related Intermediate Starwood Entity
may, upon prior written notice to Buyer, enter into any Confirmation thereunder
relating to any asset that is not a Purchased Asset and (i) if any Hedge
Counterparty pledges collateral to Guarantor in connection with any Interest
Rate Protection Agreement, Guarantor shall pledge all such collateral to Buyer
pursuant to a separate security agreement and any other related documents
reasonably requested by Buyer in order to perfect the underlying security
interest, each in form and substance satisfactory to Buyer.

 

(B) In addition, Guarantor shall not (i) waive any default under, or breach of,
any Guarantor’s Interest Rate Protection Agreement; or (ii) petition, request or
take any other legal or administrative action that seeks, or may reasonably be
expected to, impair any of its rights under any Guarantor’s Interest Rate
Protection Agreement; or (iii) amend, supplement, modify or agree to any
variation of any of Guarantor’s Interest Rate Protection Agreement, in each case
without the prior written consent of Buyer.

 

(C) Prior to entering into any Confirmations in respect of a Guarantor’s
Interest Rate Protection Agreement, Guarantor and the related Intermediate
Starwood Entity shall cause the counterparty to such Confirmation other than an
Affiliated Hedge Counterparty to enter into a Consent and Acknowledgment in
substantially the form attached as Exhibit A hereto. Any Confirmations entered
into in respect of an Interest Rate Protection Agreement shall specify the
Waterfall Account as the account to which any and all payments to Guarantor or
the related Intermediate Starwood Entity in respect of all transactions to which
such Confirmation relates are to be made.

 

12. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of Seller or any substantial part of Seller’s property, or otherwise, all as
though such payments had not been made.

 

13. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

 

14. Representations and Warranties. Guarantor represents and warrants that:

 

(a) Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

 





-9-




(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

 

(c) this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

 

(d) the execution, delivery and performance of this Guarantee will not violate
any law, treaty, rule or regulation or determination of an arbitrator, a court
or other governmental authority, applicable to or binding upon Guarantor or any
of its property or to which Guarantor or any of its property is subject
(“Requirement of Law”), or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

 

(e) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the Knowledge of Guarantor, threatened
by or against Guarantor or against any of Guarantor’s properties or revenues
with respect to this Guarantee or any of the transactions contemplated hereby;

 

(f) except as disclosed in writing to Buyer prior to the date hereof, Guarantor
has filed or caused to be filed all tax returns which, to the Knowledge of
Guarantor, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against him or any of
Guarantor’s property and all other taxes, fees or other charges imposed on him
or any of Guarantor’s property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings); no tax lien has been filed, and, to the Knowledge of
Guarantor, no claim is being asserted, with respect to any such tax, fee or
other charge;

 

(g) Guarantor (i) has been duly organized and validly exists in good standing as
a corporation under the laws of the State of Maryland, (ii) has all requisite
power, authority, legal right, licenses and franchises, (iii) is duly qualified
to do business in all jurisdictions necessary, and (iv) has been duly authorized
by all necessary action, to (I) own, lease and operate its properties and
assets, (II) conduct its business as presently conducted, and (III) execute,
deliver and perform its obligations under the Repurchase Documents to which it
is a party;

 

(h) Guarantor’s exact legal name is set forth in the preamble and signature
pages of this Guarantee;

 

(i) Guarantor’s location (within the meaning of Article 9 of the UCC), and the
office where Guarantor keeps all records (within the meaning of Article 9 of the
UCC) is at





-10-




the address of Seller referred to in Annex 1 of the Repurchase Agreement, and
Guarantor has not changed its name or location within the past twelve (12)
months;

 

(j) Guarantor’s organizational identification number is D13065958 and its tax
identification number is 27-0247747; and

 

(k) Guarantor shall not cause Seller to make any of the representations and
warranties of Seller set forth in Sections 7.17 or 7.18 of the Repurchase
Agreement in a manner which such representations and warranties would be untrue
or misleading when so made. Guarantor and all Affiliates of Guarantor are in
compliance with the Foreign Corrupt Practices Act of 1977 and any foreign
counterpart thereto. Neither Guarantor nor any Affiliate of Guarantor has made,
offered, promised or authorized a payment of money or anything else of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Guarantor, any Affiliate of
Guarantor or any other Person, in violation of the Foreign Corrupt Practices
Act.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

 

15. Covenants.

 

Guarantor (on a consolidated basis, but adjusted to remove the impact of
consolidating any variable interest entities under the requirements of
Accounting Standards Codification (“ASC”) Section 810 and/or transfers of
financial assets accounted for as secured borrowings under ASC Section 860, as
both of such ASC sections are amended, modified and/or supplemented from time to
time) shall satisfy each of the following covenants:

 

(a) Interest Coverage. Guarantor shall not permit the ratio of its EBITDA to its
Interest Expense for any Test Period to be less than 1.4 to 1.0 at any time.

 

(b) Leverage. Guarantor shall not permit the ratio of its Total Indebtedness to
its Total Assets for any Test Period to be greater than 0.80 to 1.0 at any time.

 

(c) Liquidity. Subject to Section 26 hereof, Guarantor shall not permit its
Liquidity to be less than $175,000,000, at any time, and Guarantor shall not
permit its Cash Liquidity to be less than $75,000,000 at any time.

 

(d) Tangible Net Worth. Guarantor shall not permit its Tangible Net Worth to be
less than $3,103,735,000, plus (i) seventy-five percent (75%) of the net cash
proceeds (net of underwriting discounts and commissions, and other out-of-pocket
expenses incurred by Guarantor in connection with such issuance or sale)
received by Guarantor from the issuance or sale of Capital Stock (other than
Capital Stock constituting Convertible Debt Securities) occurring after the date
hereof, plus (ii) seventy-five percent (75%) of any increase in capital or





-11-




shareholders’ equity (or like caption) on the balance sheet of Guarantor
resulting from the settlement, conversion or repayment of any Convertible Debt
Securities occurring after the date hereof.

 

(e) Fixed Charge Coverage Ratio. Guarantor shall not permit its Fixed  Charge
Coverage Ratio for any Test Period to be less than 1.50 to 1.00 at any time.

 

(f) REIT Status. Guarantor shall maintain at all times its status as a REIT.

 

(g) Interest Rate Protection Agreements. Guarantor and the Intermediate Starwood
Entities shall not enter into any amendment, supplement or modification to any
Interest Rate Protection Agreement without the prior written consent of Buyer,
such consent not to be unreasonably withheld, conditioned or delayed.

 

(h) AML Compliance. Guarantor shall not cause Seller to breach any of the
covenants set forth in Sections 8.19 and 8.20 of the Repurchase Agreement.

 

16. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

18. No Waiver; Cumulative Remedies.  Buyer shall not by any act (except by a
written instrument pursuant to Section 19 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

19. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that, subject to any limitations set forth in the Repurchase
Agreement, any provision of this Guarantee may be waived by Buyer in a letter or
agreement executed by Buyer or by telex or facsimile transmission from Buyer.
This Guarantee shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
their respective successors and assigns. THIS GUARANTEE AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN

 





-12-




CONNECTION WITH THIS GUARANTEE, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

20. Notices. Notices by Buyer to Guarantor may be given by mail, or by telecopy
transmission, addressed to Guarantor at the address or transmission number set
forth under its signature below and shall be effective (a) in the case of mail,
five days after deposit in the postal system, first class certified mail and
postage pre-paid, (b) one Business Day following timely delivery to a nationally
recognized overnight courier service for next Business Day delivery and (c) in
the case of telecopy transmissions, when sent, transmission electronically
confirmed. Notices to Buyer by Guarantor may be given in the manner set forth in
the Repurchase Agreement.

 

21. SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND BUYER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

 

(A)       SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE DOCUMENTS TO
WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN  AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR
CLAIM THE SAME;

 

(C)       AGREES THAT SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING UNDER THIS
GUARANTEE MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY
AT SUCH PARTY’S ADDRESS, AS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW, WITH
RESPECT TO DELIVERIES SENT TO GUARANTOR, OR, WITH RESPECT TO DELIVERIES SENT TO
BUYER, AT THE ADDRESS SET FORTH IN THE REPURCHASE AGREEMENT, OR, IN EITHER CASE,
AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY SHALL HAVE BEEN NOTIFIED; AND

 

(D)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.





-13-




22. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer or any Buyer relative to the subject matter hereof not
reflected herein.

 

23. Acknowledgments. Guarantor hereby acknowledges that:

 

(a)        Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guarantee and the related documents;

 

(b)        neither Buyer nor any Buyer has any fiduciary relationship to
Guarantor, and the relationship between Buyer and Guarantor is solely that of
surety and creditor; and

 

(c)        no joint venture exists between or among any of Buyer, the Buyers,
Guarantor and Seller.

 

24. Intent. Guarantor intends (a) this Guarantee to constitute a security
agreement or arrangement or other credit enhancement within the meaning of
Section 101 of the Bankruptcy Code related to a “securities contract” as defined
in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent that this
Guarantee relates to a Transaction under the Repurchase Agreement that has a
maturity date of less than one (1) year, a security agreement or arrangement or
other credit enhancement related to a “repurchase agreement” as that term is
defined in Section 101(47)(A)(v) of the Bankruptcy Code, and (b) that, with
respect to this Guarantee, (x) Buyer (for so long as Buyer is a “financial
institution”, a “financial participant” or other entity listed in Section 555 of
the Bankruptcy Code) shall be entitled to the benefits and protections afforded
under Section 555 of the Bankruptcy Code with respect to a “securities contract”
and (y) to the extent that this Guarantee relates to a Transaction under the
Repurchase Agreement that has a maturity date of less than one (1) year, Buyer
(for so long as Buyer is a “repo participant” or a “financial participant”)
shall be entitled to the benefits and protections afforded under Section 559 of
the Bankruptcy Code.

 

25. WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND BUYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

 

26. Effect of Amendment and Restatement; No Novation. From and after the date
hereof, that certain Fourth Amended and Restated Guarantee and Security
Agreement, dated as of September 16, 2016 (as amended, modified and/or restated
prior to the date hereof, the “Existing Guarantee Agreement”), from Guarantor in
favor of Buyer, is hereby amended, restated and superseded in its entirety by
this Guarantee. The parties hereto acknowledge and agree that the liens and
security interests granted under the Original Guarantee (as defined in the
Existing Guarantee Agreement) and under the Existing Guarantee Agreement are, in
each case, continuing in full force and effect and, upon the amendment and
restatement of the Existing Guarantee Agreement pursuant to this Guarantee, such
liens and security interests secure and continue to secure the payment of the
Obligations. Guarantor entered into this Guarantee solely to amend and restate
in their entirety the terms of the Existing Guarantee Agreement and does

 





-14-




not intend this Guarantee to be, and this Guarantee shall not be construed to
be, a novation of any of the obligations owing by Guarantor under or in
connection with the Existing Guarantee Agreement. It is the intention of
Guarantor that any reference to the Existing Guarantee Agreement in any
Repurchase Document shall be deemed to reference this Guarantee.

 

For the avoidance of doubt, the parties hereto further acknowledge and agree
that, notwithstanding the amendment and restatement of the Existing Guarantee
Agreement, the provisions of Section 10 of that certain Amendment to Fourth
Amended and Restated Guarantee and Security Agreement, dated as of March 15,
2019 between Buyer and Guarantor, shall apply, and be effective, with respect to
the covenants set forth in Sections 15(a) and 15(b) of this Guarantee, mutatis
mutandis, to the same extent as if the Existing Guarantee Agreement were still
in effect.

 

Notwithstanding anything to the contrary contained in this Guarantee, Guarantor
and Buyer agree that, if (a) Guarantor has entered into amendments of its
liquidity covenants with each of the other repurchase buyers under all
repurchase facilities that currently (or as of the Liquidity Covenant
Modification Effective Date (as defined below)) have liquidity covenants more
favorable to such repurchase buyers than the Requested Liquidity Covenant (as
defined below) (such repurchase facilities, the “Other Facilities”) to which
Guarantor is a party or with respect to which Guarantor is obligated (either as
a primary or secondary obligor) on or before April 10, 2020, and (b) in all of
such amendments to the Other Facilities, Guarantor’s liquidity covenant has been
modified to be less restrictive to Guarantor than the liquidity covenant
expressly set forth in Section 15(c) hereof, then Guarantor will give Buyer
prompt notice thereof and, upon the earlier of (such earlier date, the
“Liquidity Covenant Modification Effective Date”) (i) April 10, 2020 and
(ii) the date upon which Guarantor has entered into such amendments of its
liquidity covenants with respect to each of its Other Facilities, Section 15(c)
of this Guarantee shall be deemed to be automatically modified to conform to the
most restrictive of such less restrictive liquidity covenants of the Other
Facilities (as amended) (such covenant, the “MFN Liquidity Covenant”); provided
that, notwithstanding the foregoing, in no event shall the foregoing cause, and
the foregoing shall not cause, the financial covenant in Section 15(c) of this
Guarantee to be any less restrictive than a liquidity covenant requiring that
Guarantor not permit at any time (x) its Liquidity (as defined in the Repurchase
Documents on the date hereof) to be less than $150,000,000 or (y) its Cash
Liquidity (as defined in the Repurchase Documents on the date hereof) to be less
than $50,000,000 (such covenant as described in the preceding clauses (x) and
(y), the “Requested Liquidity Covenant”), and in the event that the MFN
Liquidity Covenant is less restrictive than the Requested Liquidity Covenant,
then on the Liquidity Covenant Modification Effective Date, Section 15(c) of
this Guarantee, with no further action required on the part of either Guarantor
or Buyer, shall automatically be modified, mutatis mutandis, to conform to the
Requested Liquidity Covenant; and provided,  further, that, for the avoidance of
doubt, Section 15(c) of this Guarantee shall at all times be subject in all
respects to Section 27 of this Guarantee. Guarantor agrees, at Buyer’s request,
to execute and deliver any related amendments to this Guarantee to document the
modifications contemplated by this paragraph, provided that the execution of any
such amendments shall not be a precondition to the effectiveness thereof, but
shall merely be for the convenience of Buyer and Guarantor.

 

27. Maintenance of Financial Covenants; Scope of Guarantee. Guarantor and Buyer
each agree that, to the extent that Guarantor is obligated (either as a primary
or secondary

 





-15-




obligor) under any other repurchase agreement or warehouse facility or any
amendments thereto (whether now in effect or in effect at any time during the
term of the Repurchase Agreement) to comply with a financial covenant that is
comparable to any of the financial covenants set forth in this Guarantee and
such comparable financial covenant is more restrictive to Guarantor or otherwise
more favorable to the related lender or buyer thereunder than any financial
covenant hereunder, or is in addition to any financial covenant set forth in
this Guarantee, then such comparable or additional financial covenant shall,
with no further action required on the part of either Guarantor or Buyer,
automatically become a part hereof and be incorporated herein, and Guarantor
hereby covenants to maintain compliance with such comparable or  additional
financial covenant at all times throughout the terms of this Guarantee.
Guarantor agrees to promptly notify Buyer of the execution of any agreement,
amendment or other document that would cause the provisions of this Section 27
to become effective. Guarantor further agrees, at Buyer’s request, to execute
and deliver any related amendments to this Guarantee, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of Buyer and Guarantor.

 

28. Recognition of the U.S. Special Resolution Regimes.

 

(a)        In the event that Buyer becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer from Buyer of this Guarantee,  and any
interest and obligation in or under this Guarantee, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Guarantee, and any such interest and obligation, were governed by
the laws of the United States or a state of the United States.

 

(b)        In the event that Buyer or a BHC Act Affiliate of Buyer becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under this Guarantee that may be exercised against Buyer are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Guarantee were governed by the laws
of the United States or a state of the United States.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

 



-16-



 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

 

 

 

Address for Notices:

 

Starwood Property Trust, Inc.

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

With a copy to:

 

Robert L. Boyd, Esq.

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019





WF-Starwood - Fifth Amended and Restated Guarantee and Security Agreement



 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

 

Name: 

H. Lee Goins III

 

 

Title:

Managing Director

 

 

 



WF-Starwood - Fifth Amended and Restated Guarantee and Security Agreement



 

EXHIBIT A

 

 

[Letterhead of Hedge Counterparty]

 

CONSENT AND ACKNOWLEDGEMENT

 

 

 

[           ] [      ], 20[    ]

 

 

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-053, 5th Floor

Charlotte, North Carolina 28202

Attention: H. Lee Goins III

 

Starwood Property Trust, Inc.

591 West Putnam Avenue Greenwich,

Connecticut 06830

Attention: Andrew Sossen

 

Ladies and Gentleman:

 

Reference is made to the Confirmation, dated as of  [           ] [      ],
20[    ]  and designated by reference number [           ] , entered into by and
between Starwood Property Trust,    Inc. (“Starwood”) and [           ]
(“Counterparty”) (the “Confirmation”) in the form attached hereto, which is
governed by the ISDA Master Agreement (the “ISDA Form”) dated
[           ] [      ], 20[    ] (the ISDA Form, together with the Schedule
thereto and the Confirmation, the “Agreement”) between Starwood and
Counterparty. Capitalized terms used herein and not otherwise defined shall have
the meaning given in or incorporated by reference in the Agreement.

 

For purposes of Section 7 of the ISDA Form, Counterparty hereby consents to the
collateral assignment and grant by Starwood to Wells Fargo Bank, National
Association (“Wells Fargo”) pursuant to the Fifth Amended and Restated Guarantee
and Security Agreement, dated April 10, 2019 (from Starwood in favor of Wells
Fargo (the “Guarantee”), of all right, title and interest (but none of the
obligations) of Starwood in the Agreement and in the transaction evidenced by
the Confirmation (the “Transaction”), together with all present and future
amounts payable by Counterparty to Starwood under or in connection with the
Confirmation represented by the Transaction with respect to the period
commencing on the Purchase Date (as defined in the Sixth Amended and Restated
Master Repurchase and Securities Contract, dated as of April 10, 2019, by and
among Wells Fargo, Starwood Property Mortgage Sub-2, L.L.C., Starwood Property
Mortgage Sub-2-A, L.L.C. and SPT CA Fundings 2, LLC (the “MRA”)) for the related
Transaction (as defined in the MRA and, for purposes of this Confirmation,
hereinafter called the “MRA Transaction”) and ending on the date on which
Starwood shall have repaid Wells Fargo





A-1



 

all amounts owing in respect of the MRA Transaction on the related Repurchase
Date (as defined in the MRA) in full and the security interest of the MRA with
respect to the MRA Transaction is released.

 

Each of Starwood and Counterparty hereby agrees that pursuant to the Irrevocable
Direction Letter, dated as of the date hereof (the “Direction Letter”),
Counterparty will make all payments represented by the Transaction otherwise due
to Starwood under or pursuant to the terms of the Confirmation to Wells Fargo in
accordance with written instructions set forth therein.  Further, each of
Starwood and Counterparty hereby agrees that, upon the occurrence  and during
the continuance of an Event of Default under the MRA, Wells Fargo shall have the
right to exercise and enforce any and all rights of Starwood under the
Confirmation.

 

In connection with the acknowledgement by Counterparty of the assignment and
grant by Starwood of all its right, title and interest (but none of its
obligations) under the Transaction, each of the Starwood and Counterparty hereby
agree that the occurrence of an “Event of Default” under the MRA shall
constitute an Additional Termination Event for which Counterparty shall be the
Affected Party and the Transaction shall be the Affected Transaction, and Wells
Fargo shall have the right to either: (i) deliver notice to Starwood and
Counterparty designating an Early Termination Date with respect to such
Additional Termination Event, or (ii) notwithstanding anything to the contrary
in the Agreement (including Section 6 of the ISDA Form), direct Counterparty to
enter into a novation agreement whereby Starwood would be replaced as a party to
the Transaction with a replacement counterparty. All amounts payable to
Counterparty in connection with such Early Termination Date or novation
agreement shall be subject to the Direction Letter to Counterparty to make all
payments under the Transaction in accordance with the written instructions set
forth therein.

 

This Consent and Acknowledgement constitutes notification to the account debtor
of the assignment of Starwood’s rights under the Agreement and the Confirmation
for purposes of Section 9-404(a)(2) of the Uniform Commercial Code.

 

Counterparty hereby acknowledges the grant of the power of attorney conferred
under Section 15 of the Guarantee, and agrees to accept any exercise by Wells
Fargo of such power in connection therewith.

 

The pledge by Starwood to Wells Fargo referred to herein does not include the
delegation to Wells Fargo of any of Starwood’s duties, responsibilities or
obligations under the Agreement, and Starwood shall remain liable to perform all
duties, responsibilities and obligations to be performed by Starwood thereunder.
Without limitation of the foregoing, Wells Fargo shall not have any obligation
or liability under the Agreement or by reason of or arising out of the pledge
referred to herein or the receipt by Wells Fargo of any payment, and Starwood
specifically agrees to indemnify and forever hold Wells Fargo harmless from any
claim or liability on account thereof, including, without limitation, reasonable
attorneys’ fees incurred, except to the extent arising solely from the fraud,
gross negligence, or willful misconduct of Wells Fargo or its officers,
directors, employees or agents.

 

THIS CONSENT AND ACKNOWLEDGEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.





A-2



 

[NO FURTHER TEXT ON THIS PAGE]





A-3



 

 

 

 

 

 

[HEDGE COUNTERPARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 



A-4



 

EXHIBIT B

 

 

FORM OF IRREVOCABLE DIRECTION LETTER

 

[           ] [      ], 20[    ]

 

[HEDGE COUNTERPARTY]

 

Re:       ISDA Agreement and Master Repurchase and Securities Contract (each as
defined below)

 

Ladies and Gentlemen:

 

This Irrevocable Direction Letter is hereby transmitted by Starwood Property
Trust, Inc. (“Starwood Parent”) to [                     ] pursuant to the ISDA
Agreement defined below.

 

Wells Fargo Bank, National Association (“WFB”), Starwood Property Mortgage
Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A, L.L.C. and SPT CA Fundings 2,
LLC, (individually and collectively, as the context may require, “Starwood Sub”)
are parties to a Sixth Amended and Restated Master Repurchase and Securities
Contract dated as of April 10, 2019 (the “Repurchase Agreement”), pursuant to
which Starwood Sub is selling certain assets to WFB for future repurchase by
Starwood Sub, all pursuant to the terms thereof.

 

Pursuant to the Repurchase Agreement, Starwood Sub is required, from time to
time, to enter into Interest Rate Protection Agreements (as defined in the
Repurchase Agreement) in form and substance satisfactory to WFB. In order to
induce WFB to enter into the Repurchase Agreement with Starwood Sub, Starwood
Property Trust, Inc. (“Starwood Parent”) has agreed to unconditionally guarantee
the obligations of Starwood Sub under the Repurchase Agreement.

 

Pursuant to a separate Acknowledgment and Consent dated as of the date hereof,
you have been notified and have acknowledged that Starwood Parent has, in order
to secure the obligations of Starwood Sub under the Repurchase Agreement,
assigned and granted a security interest in and collaterally assigned to WFB all
of Starwood Parent’s right, title and interest in, to and under the
ISDA  Master  Agreement dated
[                     ],  between  Starwood  Parent and [                     ],
together with all currently existing and subsequently arising Schedules,
Confirmations and annexes thereto (collectively, the “ISDA Agreement”) and all
proceeds thereof, to the extent relating to a Purchased Asset under the
Repurchase Agreement.

 

Notwithstanding anything in the ISDA Agreement or any other payment information
or direction provided to you thereunder, Starwood Parent hereby directs you to,
and you hereby agree to, remit any and all amounts (including but not limited to
any termination payments) otherwise due and payable to Starwood Parent or any
other party under the ISDA Agreement, to the extent such amounts relate to a
Purchased Asset under the Repurchase Agreement, directly to WFB, in immediately
available funds, to the account set forth in Schedule 1 hereto, or to any other
account as directed to you in writing by WFB.





B-1



 

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of WFB. WFB is an intended third party
beneficiary of this letter.

 

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding executed copies to
WFB and Starwood Parent promptly upon receipt.

 

Any notices to WFB should be delivered to the following address: One Wachovia
Center, 301 South College Street, MAC D1053-053, 5th Floor, Charlotte, NC 28202;
Attention: Karen Whittlesey; Telephone: (704) 374-7909; Facsimile:
(704) 715-0066.

 

 

Very truly yours,

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:   Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-053, 5th Floor

Charlotte, North Carolina 28202

Attention: H. Lee Goins III





B-2



 

ACKNOWLEDGED AND AGREED:

 

 

[HEDGE COUNTERPARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB-2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB-2-A, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SPT CA FUNDINGS 2, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-3

